894 N.E.2d 527 (2008)
In the Matter of Jeffrey A. SLOCOMBE, a/k/a Jeffrey A. Slocum.
No. 98S00-0702-DI-71.
Supreme Court of Indiana.
March 28, 2008.


*528 ORDER LIFTING SUSPENSION FROM THE PRACTICE OF LAW

Respondent was licensed to practice law in the State of Michigan as well as in the State of Indiana. A panel of the Michigan Attorney Discipline Board found that Respondent had violated standards of professional conduct in that state and suspended him from the practice of law in Michigan.
Pursuant to Admission and Discipline Rule 23(28)(c), this Court entered an "Order Imposing Identical Reciprocal Discipline" on May 11, 2007, suspending Respondent from the practice of law in Indiana.
Respondent filed a "Motion to Correct Errors" on January 28, 2008, asserting he was reinstated in Michigan effective May 30, 2007. The Indiana Disciplinary Commission has filed nothing to dispute that Respondent has been reinstated in Michigan or to object to his reinstatement in Indiana.
Being duly advised, the Court now LIFTS RESPONDENT'S SUSPENSION FROM THE PRACTICE OF LAW and reinstates Respondent as a member of the bar of this State effective as of the date of this order.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, to the Supreme Court of Michigan, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d), governing suspension.
All Justices concur.